Case: 6:19-cv-00187-GFVT-EBA Doc #: 97 Filed: 09/01/21 Page: 1 of 10 - Page ID#: 875




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    SOUTHERN DIVISION
                                          LONDON

   MIKLE ANTHONY BUTLER,                             )
                                                     )
           Plaintiff,                                )      Civil No. 6:19-cv-00187-GFVT-EBA
                                                     )
   v.                                                )
                                                     )               MEMORANDUM
   OFFICER TRETT, et al.,                            )                 OPINION
                                                     )                    &
           Defendants.                               )                  ORDER
                                                     )

                                          *** *** *** ***

         This matter is before the Court on the Recommended Disposition filed by Magistrate

  Judge Edward B. Atkins. [R. 88.] The parties in this matter filed cross-motions for summary

  judgment and the Plaintiff moved for injunctive relief. [R.’s 71, 76, 62.] Consistent with local

  practice, Judge Atkins reviewed the motion, recommending to the Court that: (1) Defendant’s

  Motion for Summary Judgment be granted in part and denied in part; (2) Plaintiff’s Motion for

  Summary Judgment be denied; and (3) Plaintiff’s Motion for injunctive relief be denied. [R. 88.]

  Under Federal Rule of Civil Procedure 72(b)(2), a party has fourteen days after service to

  register any objections to the Recommended Disposition or else waive his rights to appeal. In

  order to receive de novo review by this Court, any objection to the recommended disposition

  must be specific. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). A specific objection

  must “explain and cite specific portions of the report which [defendant] deem[s] problematic.”

  Robert v. Tesson, 507 F.3d 981, 994 (6th Cir. 2007) (internal quotations and citations omitted).

  A general objection that fails to identify specific factual or legal issues from the

  recommendation, however, is not permitted, since it duplicates the Magistrate's efforts and
Case: 6:19-cv-00187-GFVT-EBA Doc #: 97 Filed: 09/01/21 Page: 2 of 10 - Page ID#: 876




  wastes judicial economy. Howard v. Sec'y of Health & Human Servs., 932 F.2d 505, 509 (6th

  Cir. 1991).

           Both parties filed objections. Defendants filed timely, specific objections on July 28,

  2021. [R. 94.] Mr. Butler also filed timely objections, 1 some of which were specific, some

  general. [R. 95.] Accordingly, the Court has an obligation to conduct a de novo review of the

  Magistrate Judge's findings. See 28 U.S.C. § 636(b)(1)(c). The Court has satisfied that duty,

  reviewing the entire record, including the pleadings, the parties' arguments, relevant case law and

  statutory authority, as well as applicable procedural rules. For the following reasons, all

  objections will be OVERRULED, and Judge Atkins’ Recommendation will be ADOPTED.

                                                             I

           Judge Atkins’ Recommended Disposition accurately sets forth the factual and procedural

  background of the case. The Court mentions only key facts to frame its discussion and analysis

  and incorporates Judge Atkins’ discussion of the record in this Order. Mikle Anthony Butler is

  an inmate at the United States Penitentiary – McCreary in Pine Knot, Kentucky. On March 19,

  2019, Butler handed prison staff a note indicating suicidal ideations. Prison staff placed Butler

  in a recreation area holding cell for observation. Some time thereafter, two prison officers, Trett

  and Sizemore, came to the recreation cell to retrieve Butler. While the three men were walking

  back from the recreation cell, an incident occurred that left the three men on the floor of the

  prison hall; both officers landed on top of Butler. The officers quickly secured Butler’s body as

  he remained on the floor. A number of video tapes in the area captured the incident as it

  unfolded.




  1
   This Court will grant Plaintiff’s Motion for an Extension of Time [R. 92] in light of his difficulties accessing the
  prison library, which hindered his ability to file objections.

                                                             2
Case: 6:19-cv-00187-GFVT-EBA Doc #: 97 Filed: 09/01/21 Page: 3 of 10 - Page ID#: 877




             An hour or so later, Butler was able to meet with the Chief Psychologist at USP-

  McCreary Defendant-Dr. Parsons-Gould. Dr. Gould assessed Butler and found that he: (1)

  showed no signs of anxiety, depression, mania, or psychosis; (2) did not seem to have suicide

  ideations at the time of assessment; (3) had no history of suicide ideations; and (4) noted that

  Butler’s previously-documented suicidal statements were likely attempts to control or manipulate

  his confinement in prison.

             Proceeding without a lawyer, Butler filed a civil rights complaint with this Court. [R. 1.]

  Butler sued Officer Trett, Officer Sizemore, Dr. Parsons-Gould, and USP McCreary Warden

  Kizziah. 2 [Id.] Butler claims that Officers Trett and Sizemore used excessive force, in violation

  of the Eighth Amendment, when they intentionally forced him to the ground. [Id.] Butler

  further claims that the incident caused serious injury to his person, including: two “busted

  knees,” damage to the corner of his big toe, a bruised and injured left shoulder blade, as well as

  back and neck pain. [Id. at 3–4.] Additionally, Butler alleges that Dr. Parsons-Gould was

  deliberately indifferent when she failed to immediately put him on suicide watch after handing a

  note to jail staff that expressed his suicidal ideations. [Id. at 5.]

             The parties filed cross-motions for summary judgment and Butler filed a motion for

  injunctive relief. [R.’s 62, 71, 76.] Judge Atkins considered the parties’ motions and filed the

  present Recommended Disposition. [R. 88.]

                                                            A

             Citing Supreme Court and Sixth Circuit caselaw, Judge Atkins first determined that a

  genuine material fact existed for Butler’s excessive force claim, thus precluding summary

  judgment in favor of the Defendants. [Id.] Judge Atkins found a genuine material fact based on



  2
      This Court properly dismissed all claims against Defendant-Warden Kizziah on June 4, 2020. [R. 36.]

                                                            3
Case: 6:19-cv-00187-GFVT-EBA Doc #: 97 Filed: 09/01/21 Page: 4 of 10 - Page ID#: 878




  the inconclusive nature of the video recordings that captured the incident as it occurred. [Id.]

  Specifically, Judge Atkins found that Defendants were unable to prove as a matter of law that the

  Officers’ “soft-hands” technique, combined with Butler’s resistance, caused the fall to occur at

  no fault of the Officers. [Id.] Similarly, Judge Atkins found that the inconclusive nature of the

  video precluded summary judgment in favor of Butler. [Id.] Viewing the facts in a light most

  favorable to Butler, Judge Atkins also determined that Officers Trett and Sizemore do not enjoy

  qualified immunity under these circumstances.

         Next, using the test for deliberate indifference as outlined in Blackmore v. Kalamazoo

  County, 390 F.3d 890, 895 (6th Cir. 2004), Judge Atkins determined that Butler’s Eighth

  Amendment Claim against Defendant-Dr. Parsons-Gould was insufficient as a matter of law and

  should be dismissed. [Id.] Judge Atkins found that Butler did not meet the objective prong of

  the deliberate indifference test, citing the lack of medical proof that Butler had a sufficiently

  serious condition that warranted him being on suicide watch. [Id.] Further, the Report states that

  Butler did not meet the subjective prong because he failed to provide evidence that Dr. Parsons-

  Gould drew any inference from the facts that there was a “strong likelihood” of his suicide and

  disregarded that risk. [Id.] Based on the absence of any deliberate indifference on her part,

  Judge Atkins found that qualified immunity was proper for Dr. Parsons-Gould. [Id.]

         Lastly, Butler sought to have the Court either: (1) forward a letter to “the Office of

  Inspector General and to the U.S. Department of Justice internal affairs division”; or,

  alternatively, (2) grant him injunctive relief in the form of release from prison. [R. 62.] Judge

  Atkins notes the harassment that Butler describes, but ultimately recommends the denial of

  Butler’s Motion because Butler failed to provide any legal or factual basis for his request. [R.

  88.]



                                                    4
Case: 6:19-cv-00187-GFVT-EBA Doc #: 97 Filed: 09/01/21 Page: 5 of 10 - Page ID#: 879




                                                   II

                                                   A

         Defendants filed objections to the Magistrate Judge's Recommendation. [R. 94.]

  Predictably, these objections extend only to the portion of the Recommendation denying their

  motion for summary judgment in part. [Id.] Because these objections are sufficiently specific,

  the Court reviews the Magistrate Judge's Recommendation de novo. See 28 U.S.C. §

  636(b)(1)(c).

                                                   1

         At the onset, Defendants object to Judge Atkins’ Recommendation to deny Defendants’

  summary judgment motion on Plaintiff’s Eighth Amendment claims against Trett and Sizemore.

  [R. 94.] Citing video and other evidence, Defendants maintain that summary judgment is proper

  in favor of Trett and Sizemore. [Id.] Specifically, Defendants point to their expert’s testimony

  that the officers were maintaining a proper “soft-hands” technique and that Butler was “clearly”

  pulling away from the officers, warranting the incident that occurred. [Id.] Defendants assert

  that the three men “fell uncontrollably to the ground” and that the video evidence combined with

  the expert’s testimony is conclusive on the issue. [Id.] The Court has had the opportunity to

  review the evidence, however, and agrees with the conclusions of Judge Atkins. [See R. 88 at 9.]

  The three clips depicting the incident in question fail to conclusively show either that the

  Defendants used excessive force in pushing Mr. Butler to the ground or that Mr. Butler pulled

  away from the Defendants, leading to the three men incidentally falling to the floor. [R. 71, Atts.

  F & G.] Accordingly, as Judge Atkins makes clear, a genuine dispute as to which party initiated

  the incident remains, and said dispute is certainly material. [R. 88 at 1–11.] See Fed. R. Civ. P.

  56(a). To that end, Judge Atkins properly notes that if Butler’s version of the events is correct—



                                                   5
Case: 6:19-cv-00187-GFVT-EBA Doc #: 97 Filed: 09/01/21 Page: 6 of 10 - Page ID#: 880




  if the officers did, in fact, slam him to the ground while he was compliantly walking—then the

  officers’ use of force would be considered grossly disproportionate and unnecessary under the

  circumstances, and an Eighth Amendment violation. Rhodes v. Chapman, 452 U.S. 337, 345

  (2012).

             On other side of the coin, the Court will likewise deny Butler’s objection to the

  Recommended Disposition, in which he asserts that the video evidence conclusively shows the

  officers’ bad faith application of force. [R. 95.] As discussed above, the video evidence is

  inconclusive as to which party initiated the incident. Consequently, if the Defendants were

  properly using a “soft-hands” technique and simply made a good-faith, split-second decision to

  control the situation, 3 then the force used would not be an Eighth Amendment violation. See

  Hudson v. McMillan, 503 U.S. 1, 8 (1992). Because the video evidence is inconclusive,

  however, a genuine issue of material fact persists that will properly be decided by a jury. See

  Wasek v. Arrow Energy Servs., 682 F.3d 463, 467 (6th Cir. 2012). Accordingly, in the light most

  favorable to Butler, Officers Trett and Sizemore do not enjoy qualified immunity because any

  reasonable officer would understand that intentionally pushing down a handcuffed and complaint

  prisoner is an unreasonable use of force. See Cordell v. McKinney, 759 F.3d 573 (6th Cir. 2014);

  Reilly v. Vadlamudi, 680 F.3d 617, 623 (6th Cir. 2012).

             Defendants also take issue with Judge Atkins’ excessive force analysis as it applies to the

  subjective component. [R. 88 at 7.] Judge Atkins properly cites the law in this context:

             Generally, if the force applied is grossly disproportionate to the offense committed
             by the prisoner, a plaintiff states a cause of action for use of excessive force. Rhodes
             v. Chapman, 452 U.S. 337, 345 (2012). That use of force rises to the level of an
             Eighth Amendment violation only if the contact represents an “unnecessary and
             wanton infliction of pain.” Estelle v. Gamble, 429 U.S. 97, 103 (1976). When
             determining if the use of force was wanton and unnecessary, courts may consider
             the extent of injury suffered by an inmate, along with other factors including “the

  3
      Or otherwise simply fell to the ground as a result of the soft-hands touch and Butler’s resistance.

                                                               6
Case: 6:19-cv-00187-GFVT-EBA Doc #: 97 Filed: 09/01/21 Page: 7 of 10 - Page ID#: 881




         need for application of force, the relationship between that need and the amount of
         force used, the threat ‘reasonably perceived by the responsible officials,’ and ‘any
         efforts made to temper the severity of a forceful response.’” Hudson, 503 U.S. at
         7 (quoting Whitley v. Albers, 475 U.S. 312, 320-21 (1986)). “Officers are often
         forced to make split second judgments—in circumstances that are tense, uncertain,
         and rapidly evolving—about the amount of force necessary in a particular
         situation,’ the reasonableness of an officer’s use of force ‘must be judged from the
         perspective of a reasonable officer on the scene, rather than with the 20/20 vision
         of hindsight.” Laury v. Rodriguez, 659 F. App'x 837, 843 (6th Cir. 2016) (quoting
         Graham v. Connor, 490 U.S. 386, 396-97 (1989)).


  [Id. at 7–8] (emphasis added). Defendants argue that Judge Atkins’ subjective inquiry does not

  give Butler’s alleged lack of injuries proper weight. [R. 94 at 6.] As the Defendants admit and

  as the caselaw reveals, however, “the absence of serious injury is … relevant to the Eighth

  Amendment inquiry, but does not end it.” Hudson, 503 U.S. at 7 (emphasis added). Judge

  Atkins gave the other factors great weight in making his decision. [See R. 88 at 11.] In so many

  words, Judge Atkins found that, in the light most favorable to Butler: (1) the need for the

  application of force would have been nonexistent; (2) there would have been no reasonably-

  perceived threats on the part of the officers; and (3) the “efforts made to temper the severity of a

  forceful response” would have been a moot point. [Id.] This Court agrees. Accordingly, Judge

  Atkins properly concluded that, accepting Butler’s version of the facts as true, such force would

  be grossly disproportionate and unnecessary under the circumstances. [Id.] Even if the serious

  injury factor was dispositive, however, the Court does is not persuaded that a staff nurse’s

  observation of no “visible injuries” and Butler not immediately verbalizing any injuries

  forecloses the issue as a matter of law. [R. 94 at 6.] Butler claims to have suffered injuries from

  the event that would not be visible to the naked eye. [R. 1 at 3–4.] Further, Butler offers

  evidence that he sought treatment for his injuries. [R. 76-1.] Accordingly, the Court will

  overrule both parties’ objections as they relate to the claims against Officers Trett and Sizemore.



                                                    7
Case: 6:19-cv-00187-GFVT-EBA Doc #: 97 Filed: 09/01/21 Page: 8 of 10 - Page ID#: 882




                                                   B

         Butler also objects to the dismissal of Warden Kizziah from this action. [R. 95 at 5.]

  This Court already properly dismissed the claims against the Warden. [R. 36.] As previously

  noted, Butler speculative allegations against Warden Kizziah constituted unsupported legal

  conclusions and were not enough to state a claim upon which relief may be granted. [Id.]

  Moreover, the issue of Warden Kizziah’s dismissal from this case is a settled matter and was not

  at issue in Judge Atkins’ Recommended Disposition. Accordingly, the Court will deny Butler’s

  improper objection.

                                                   C

         Predictably, Butler also takes issue with Judge Atkins’ recommendation that Defendants’

  summary judgment motion be granted in regards to his Eighth Amendment claims against Dr.

  Parsons-Gould. After reviewing the record, however, the Court agrees with Judge Atkins that

  Dr. Parsons-Gould’s actions do not rise to the level of deliberate indifference. [R. 88 at 14.] As

  Judge Atkins notes, Dr. Parsons-Gould’s detailed report forms a predicate for rationally

  concluding that Butler’s overall suicide risk was low. [See R. 71-1.] Consequently, Butler’s

  claim fails the objective component of the deliberate indifference test, as the evidence reveals the

  prison providing considered and thorough medical treatment to Butler. [Id. at 10.] Additionally,

  Butler has failed to present any evidence that he was provided no treatment or only cursory

  treatment by the prison. Rhinehart v. Scott, 894 F.3d 721, 737 (6th Cir. 2018). Butler’s

  deliberate indifference claim fails the subjective component as well. As Judge Atkins’ report

  reveals, Butler did, in fact, receive medical attention. [R. 88 at 13.] In such cases, “federal

  courts are generally reluctant to second guess medical judgments.” Alspaugh v. McConnell, 643

  F.3d 162, 169 (6th Cir. 2011) (quoting Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976).



                                                    8
Case: 6:19-cv-00187-GFVT-EBA Doc #: 97 Filed: 09/01/21 Page: 9 of 10 - Page ID#: 883




  Alternatively, because Parsons-Gould did not act with deliberate indifference to Butler’s medical

  needs, she is entitled to qualified immunity. Reilly, 680 F.3d at 623. Accordingly, the Court will

  deny Butler’s objections to Judge Atkins’ recommendation as it pertains to Dr. Parsons-Gould.

                                                      III

         After reviewing de novo the entire record, as well as the relevant case law and statutory

  authority, the Court agrees with Judge Atkins’ thorough analysis of this matter. Accordingly, it

  is hereby ORDERED as follows:

             1. Magistrate Judge Edward B. Atkins’ Report and Recommendation [R. 88] is

                 ADOPTED in its entirety as and for the Opinion of the Court;

             2. Defendants' Objections to Magistrate Judge Atkins’ Report and Recommendation

                 [R. 94] are OVERRULED;

             3. Mr. Butler’s Motion for an Extension of Time to File Specific Objections [R. 92]

                 is GRANTED;

             4. Mr. Butler’s Objections to Magistrate Judge Atkins’ Report and Recommendation

                 [R. 95] are OVERRULED;

             5. Defendants' Motion for Summary Judgment [R. 71] is DENIED IN PART as to

                 Butler’s Eighth Amendment clams against Defendants Trett and Sizemore and

                 GRANTED IN PART as to Butler’s Eighth Amendment claims against

                 Defendant Parsons-Gould;

             6. Plaintiff’s Motion for Summary Judgment [R. 76] is DENIED; and

             7. Plaintiff’s motion for an Injunction [R. 62] is DENIED.




                                                  9
Case: 6:19-cv-00187-GFVT-EBA Doc #: 97 Filed: 09/01/21 Page: 10 of 10 - Page ID#:
                                     884



      This the 1st day of September, 2021.




                                             10
